Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant’s election without traverse of 	Invention I, claims 1-6, in the reply filed on 02/18/2022 is acknowledged. Claims 1-6 have been examiner below. 
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recited the limitation of “configured to hold another substrate to be boned to the substrate” per the specification it seems that applicant meant “bonded” for examination purposes claim 6 will be interpreted as  “configured to hold another substrate to be bonded to the substrate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshida Hideki (JP2015038982A; Hereinafter “Hideki”).
Regarding Claim 1 Hideki discloses a substrate processing apparatus (10, Fig. 1), comprising:
a holder (21, See Fig. 1) having thereon an attraction surface (Top of 21, See Fig. 1) configured to attract a substrate (W, See Fig. 1) and including, as multiple regions in which attracting pressures for attracting the substrate are controlled Grooves 26 a-c, ¶21, 23, 28, See Fig. 1 and 4), a first region having a circular shape (26a, See Fig. 1 and 4) and a second region having an annular shape (Combination of 26b and 26c, See Fig. 4) and disposed at an outside of the first region in a diametrical direction (See Fig 4);
multiple attracting pressure generators (Pressure Reducing Mechanisms 29, See Fig. 1 and ¶23)  configured to independently generate the attracting pressures respectively in the multiple regions forming the attraction surface (See ¶23);
multiple attracting pressure adjusters (Suction holes 28, See Fig. 1) configured to independently adjust the attracting pressures respectively generated by the attracting pressure generators(See ¶9); and
a controller (Pressure inducing mechanism, ¶9, 10) configured to control the multiple attracting pressure generators and the multiple attracting pressure adjusters, wherein the controller generates different attracting pressures in at least a part of the first region (26a, Fig. 1 and 4) and in at least a part of the second region. (¶9, a pressure reducing mechanism capable of reducing the pressure in each of the recesses independently by sucking air in the recesses downward)
Regarding Claim 2 Hideki discloses the substrate processing apparatus of Claim 1, wherein the holder (21, Fig. 1) has, in the second region (combination of 26b and 26c, See Fig. 1), plural regions in which the attracting pressures are controlled independently (See Fig. 4, and ¶23), and the controller generates the different attracting pressures in a first portion of the second region and a second portion of the second region(See ¶23
Regarding Claim 3 Hideki discloses the substrate processing apparatus of Claim 2, wherein the holder has, as the plural regions in which the attracting pressures  are controlled independently (26b1-4 and 26c1-4 See Fig. 4, and ¶23),  multiple ring regions (26b and 26c See Fig. 4) formed by dividing the second region in the diametrical direction (Second region is combination of 26b and 26c, thus dividing them would form ring regions 26b and 26c See Fig. 4), and the controller generates the different attracting pressures in at least a part of a first one of the multiple ring regions and in at least a part of a second one of the multiple ring regions (Fig. 4 and ¶20-23).  
Regarding Claim 4 Hideki discloses the substrate processing apparatus of Claim 2, wherein the holder has, as the plural regions in which the attracting pressures are controlled independently (26b1-4 and 26c1-4 See Fig. 4, and ¶23), multiple circular arc regions formed by dividing a peripheral end of the second region in a circumferential direction(the peripheral end of the second region would be 26-c1-4), and the controller generates the different attracting pressures in neighboring two of the multiple circular arc regions. (See Fig. 4, and ¶23)  
Regarding Claim 5 Hideki discloses the substrate processing apparatus of Claim 1, wherein the holder has, as the multiple regions in which the attracting pressures are controlled independently, (26b1-4 and 26c1-4 See Fig. 4, and ¶23) multiple division regions formed by dividing the first region in the diametrical direction (See Fig. 4 where 26b and 26c are divided in the diametrical direction), and the controller generates the different attracting pressures in neighboring two of the multiple division regions (See ¶23, on how there regions can be controlled independently
Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenji Sugakawa 
 (US 20160155721 A1; Hereinafter “Sugakawa”).
Regarding Claim 1 Sugakawa discloses a holder (upper chuck 160) having thereon an attraction surface (suction region 194) configured to attract a substrate and including, as multiple regions (See 194a and 194b) in which attracting pressures for attracting the substrate are controlled independently(See ¶70, “The suction regions 194a and 194b surrounded by the upper wafer W.sub.U, the body part 190 and the rib 192 are respectively vacuum-drawn from the suction holes 195a and 195b” and Fig. 7 where Vaccum Pumps 197a and 197b operate the suction holes independently), 
a first region having a circular shape (198, See Fig. 8)  and a second region having an annular shape (Area Outside of 198 thru rib 192, See Fig. 8) and disposed at an outside of the first region in a diametrical direction (See Fig. 8); multiple attracting pressure generators (Vacuum Pumps 197a and 197b, See Fig. 7) configured to independently generate the attracting pressures respectively in the multiple regions forming the attraction surface; multiple attracting pressure adjusters (Suction Pipes 196) configured to independently adjust the attracting pressures respectively generated by the attracting pressure generators (See Fig. 7 and See ¶68-70); and 
a controller (70, Fig. 1, ¶12) configured to control the multiple attracting pressure generators and the multiple attracting pressure adjusters (¶12), wherein the controller generates different attracting pressures in at least a part of the first region and in at least a part of the second region (See Fig. 17, and ¶125 “At this time, the operation of the first vacuum pump 197a is stopped to stop the vacuum-drawing of the upper wafer WU from the first suction holes 195a in the first suction region 194a. The second vacuum pump 197b is operated to vacuum-draw the second suction region 194b from the second suction holes 195b.”, demonstrating how the first region and the second region are being controlled independently and have different attracting pressures).  
Regarding Claim 6 Sugakawa discloses the substrate processing apparatus of Claim 1, further comprising: a facing holder (Lower Chuck 161, See Fig. 7) disposed to face the holder, wherein the facing holder is configured to hold another substrate to be bonded to the substrate (See ¶124).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamauchi Akira (WO2017155002A1) - Relates to a substrate bonding apparatus with a holder, multiple regions with attracting pressures, pressure generators and pressure adjusters. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 21, 2022